El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La Autoridad de Edificios Públicos contrató a la compa-ñía ANR Construction Corp. para la remodelación, cons-trucción y mejoras del edificio de la Comandancia de la Policía de Arecibo. En relación con la realización de dicha obra, contrató los servicios del Arq. Jorge Ramos Ortega y del Ing. Luis Vázquez Ubides.(1) A Ramos Ortega se le en-comendó el diseño y la preparación de los planos, y las especificaciones del proyecto y la supervisión del diseño de la construcción. Vázquez Ubides, por su parte, estaba en-cargado de las inspecciones y supervisiones de zona.
La Autoridad de Edificios Públicos y la Policía de Puerto Rico —por razones puramente de índole económico— to-maron la decisión de realizar las obras de construcción de la Comandancia de Arecibo en forma simultánea con las operaciones regulares del personal de la Policía, lo cual fue notificado a los licitadores previo a la adjudicación de la subasta. Las obras de construcción comenzaron en julio de 1989 y finalizaron en noviembre de 1990.
Durante el periodo de tiempo antes mencionado varios empleados de la Comandancia se vieron obligados a repor-tarse al Fondo del Seguro del Estado por lesiones o acci-dentes relacionados con las obras de construcción. En vista *53de ello, el Administrador del Fondo presentó ante el Tribunal de Primera Instancia, Sala Superior de Arecibo, unas demandas sobre subrogación y daños y perjuicios contra ANR Construction Corp., su aseguradora Integrand Assurance Company, el Arq. Jorge Ramos Ortega, el Ing. Luis Vázquez Ubides y sus respectivas sociedades de gananciales. Otros treinta empleados de la Comandancia presentaron individualmente demandas en daños y perjui-cios contra estos mismos demandados.
En sus respectivas demandas, el Fondo del Seguro del Estado y los demás empleados demandantes le imputaron responsabilidad a los codemandados por la supuesta cons-trucción y ejecución culposa o negligente de las obras de mejoras y remodelación efectuadas en el edificio de la Comandancia. En síntesis, alegaron que los codemandados no tomaron las medidas de cuidado y precaución necesa-rias para proteger la salud y seguridad de los empleados que ocupaban las diferentes dependencias de la Comandancia.
En vista de lo anterior, los empleados reclamaron una compensación por los daños y perjuicios sufridos, los cuales fueron descritos e identificados como serias e incapacitan-tes lesiones a su sistema respiratorio, asma bronquial, con-tusiones, dolores de cabeza, enrojecimiento y picazón en la piel, faringitis, fatiga, fiebre, infecciones de garganta, irri-tación en los ojos, laceraciones, pecho apretado u oprimido, pérdida de audición, sinusitis, rinitis, tos seca y otras con-diciones similares. Por su parte, el Fondo del Seguro del Estado reclamó el reembolso de los gastos médicos y costos administrativos presuntamente incurridos en el trata-miento recibido por varios de los empleados afectados.
Luego de varios incidentes procesales, el Tribunal de Primera Instancia consolidó todos los casos presentados y bifurcó los procedimientos a los fines de adjudicar, en primer lugar, la cuestión de la negligencia. A esos efectos, ce-lebró una vista evidenciaría donde las partes tuvieron la oportunidad de presentar una extensa prueba documental y testifical.
*54Así las cosas, el foro primario emitió una sentencia par-cial en la cual concluyó que la prueba presentada demos-traba que los demandantes habían sufrido daños a conse-cuencia de las actuaciones culposas o negligentes de los codemandados. Sin embargo, el referido foro entendió que el nexo causal entre los daños sufridos y las actuaciones u omisiones de los codemandados no era total. A esos efectos, expresó que en este tipo de construcción es imposible eli-minar totalmente el ruido generado o impedir la filtración de partículas de polvo a las áreas adyacentes. Además, se-ñaló que era el dueño de la obra —entiéndase la Autoridad de Edificios Públicos— y la Policía de Puerto Rico, como patrono directo de los empleados demandantes, quienes te-nían la obligación de “prever los resultados de una remo-delación de esta magnitud mientras el personal continuaba trabajando”. Apéndice, Sentencia parcial de 30 de octubre de 2001, pág. 200.
Debe señalarse que, en su sentencia parcial, el foro de instancia enumeró todas y cada una de las medidas de pre-caución tomadas por la compañía contratista aquí demandada. A esos efectos, señaló:
12. Al comenzar la obra, la contratista ANR preparó su alma-cén, patio y oficina en el área sur de la Comandancia. Como regla general, a ese patio donde se guardaban el equipo y los materiales de construcción, no tenían acceso los empleados de la Policía. Desde allí, mediante andamios y escaleras, ANR subía arena, cemento, madera y piedra para las obras a ser ejecutadas en el segundo piso. La entrada sur de la Coman-dancia quedó cerrada y separada, disponible sólo para la con-tratista ANR. La entrada principal a la Comandancia conti-nuó por el lado oeste de la misma. ...
13. En el segundo nivel o piso, las obras comenzaron con la demolición o remoción de treinta y seis (36) pequeñas colum-nas o pedestales de cemento liviano que cubrían las varillas disponibles en el techo. La remoción de las pequeñas columnas tomó entre tres (3) a cuatro (4) horas por uno o dos días. Dicho proceso generó muy poco polvo, si alguno. Posteriormente, se efectuó la remoción o demolición del “canoppy” o sobretecho existente en el segundo nivel, el cual cubría parte del pasillo o patio interior de la Comandancia. Dicha remoción ... se llevó a *55cabo con un barreno o taladro de compresión de aire durante ocho (8) a diez (10) días .... [c]omo medida de cuidado y pre-caución, ANR construyó un falso techo de paneles de madera, ... para que los escombros del “canopy” no cayeran hacia el pasillo o patio interior de la Comandancia, para minimizar y prevenir los riesgos a la salud y seguridad de los empleados. Durante el proceso de demolición, los escombros se mojaban con agua varias veces al día, se acumulaban, recogían y se tiraban por un canal donde caían en un camión que disponía de los mismos. ...
14. ... Para la demolición parcial de la pared de bloques, la contratista ANR instaló una pared provisional de “maisonite”. Para remover las paredes desmontables de “gypsum board” o yeso y las ventanas, la contratista ANR coordinó con la Co-mandancia de la Policía el desalojo o la reubicación temporera de algunos empleados. ...
15. ... En [la oficina del Area de Comunicaciones], se removie-ron ventanas existentes, se instalaron ventanas nuevas y se pusieron nuevas puertas. Para efectuar esas obras, la contra-tista ANR previamente montó paredes provisionales de “mai-sonite” y puso papel plástico o “polietileno” para controlar y mitigar la generación y el efecto del polvo. ...
17. Durante la construcción de dichas columnas, paredes y vigas en el segundo piso, la contratista ANR, minimizó la ge-neración de partículas y polvo aerotransportables o fugitivo desde el techo de la Comandancia de diversas formas; ... Ade-más, cuando se acumulaban y recogían escombros y desperdi-cios en el techo, los mismos se regaban con agua para evitar o mitigar la emanación o formación de partículas y polvo. Por último, todos los días de trabajo, cada cuatro (4) a seis (6) horas, aquellos escombros y desperdicios acumulados y recogi-dos en el techo se echaban por el “chute” hacia el camión para disponer de los mismos. ...
18. ... Se demolió la “marquesina de las motoras” localizada en el lado oeste del proyecto, para lo cual se instaló una pared o valla de paneles de madera para aislar y contener el polvo y las partículas generadas durante ese trabajo. ...
19. Para la instalación de dichas unidades de aire acondicio-nado se coordinó con la Comandancia el desalojo o la reubica-ción temporera a corto plazo de los empleados de la Policía que ocupaban dos oficinas del Cuerpo de Investigaciones Crimina-les (CIC) ubicadas en el lado sur del edificio, ....
21. ... La remoción de paredes de madera ... generó muy poco polvo y partículas, si alguna aunque sí ruido. Para estos sen-*56cilios trabajos de remoción, ANR colocó papel de plástico o “polietileno” para aislar, cerrar o impedir el paso hacia aque-llas partes o porciones de las oficinas donde se efectuaron los mismos o coordinó con la Comandancia el desalojo o reubica-ción temporera a corto plazo del personal de la Policía de las oficinas en cuestión, para evitar o minimizar inconvenientes y molestias a dichos empleados.
25. ... [Para remover ventanas e instalar otras nuevas], ANR instaló paredes provisionales de “maisonite”, a dos (2) pies de distancia de las paredes existentes con ventanas originales, colocadas por el interior del edificio, creando un pasillo de tra-bajo para los obreros de la construcción, para aislar y separar al personal de las oficinas de la Policía y minimizar y reducir los inconvenientes y molestias a éstos .... Los paneles de “mai-sonite” en cuestión se montaron ... a presión desde el piso hasta el techo, sellando completamente el paso para mitigar el polvo y ruido que la actividad generaba. ...
26. ... [S]e efectuó una excavación en tierra, “a pico y pala”, para la que inicialmente se colocó una cinta con malla de plás-tico para prevenir el paso del personal de la Policía y evitar la posibilidad de accidentes. ... [La excavación] generfó] muy poco polvo, ANR aisló el área con una barrera y pared de pa-neles de madera,... para separarla del área ocupada por el personal de la Policía y mitigar el ruido y el paso del polvo que pudieran ser generados por la misma. Apéndice del recurso Núm. CC-2002-686, págs. 186-194.
Ahora bien, aun cuando el foro primario reconoció el esfuerzo realizado por ANR Construction, a los fines de proteger la salud y seguridad de los empleados de la Co-mandancia, dicho foro entendió que hubo instancias en que ésta fue negligente al no proteger en forma adecuada las áreas donde iban a demoler o a trabajar con material que generaba polvo fugitivo y olores fuertes. A modo de ejem-plo, el foro de instancia describió las instancias en las que ello ocurrió del modo siguiente:
... cuando removieron las ventanas sin solicitar que se desocu-para el área, no protegió hasta el techo en el área donde se construyó la escalera, y no cumplimentar [sic] el formulario de la Junta de Calidad Ambiental sobre polvo fugitivo de modo que la agencia se cerciorara que se estaba cumpliendo con ello *57para beneficio de los qne allí laboraban. Apéndice del recurso Núm. CC-2002-686, págs. 200-201.
Considerando lo antes expuesto, el foro primario con-cluyó que los codemandados fueron negligentes en un 25% de los daños sufridos por los demandantes y que, como co-causantes, debían responder solidariamente frente a los demandantes. (2)
Inconformes con la determinación del foro primario, los codemandados Integrand Assurance Co.(3) y el arquitecto Ramos Ortega acudieron —vía certiorari— ante el Tribunal de Apelaciones. Mediante resolución a esos efectos, el referido foro confirmó el dictamen recurrido. Al así resolver, el foro apelativo intermedio expresó que la determina-ción de negligencia realizada por el foro de instancia es-taba basada en la apreciación de la prueba y la credibilidad que dicho foro dio a la evidencia presentada, por lo que no intervendría con dicha determination(4) Ello no obstante, el tribunal apelativo intermedio entendió que el foro de instancia debió establecer los porcentajes específicos de ne-gligencia en que incurrió cada uno de los cocausantes del daño, por lo que ordenó al foro de instancia que, en el próximo señalamiento del caso, emitiera una resolución mediante la cual distribuyera entre los codemandados el 25% de negligencia imputado.
En desacuerdo con esta determinación, Integrand Assurance Co. y el arquitecto Ramos Ortega acudieron ante *58este Tribunal, por separado, mediante respectivos recursos de certiorari.(5) El peticionario Jorge Ramos Ortega le im-puta al referido foro haber errado al
... confirmar la determinación de negligencia contra el Arq. Ramos.
... negarse a aplicar la doctrina de absorción de culpa. Solici-tud de certiorari, pág. 6.
Por su parte, la codemandada Integrand Assurance Co. alega que incidió el foro apelativo intermedio al
... concluir que los “codemandados fueron negligentes en un 25%”, porque la prueba presentada por ANR (Integrand) y sus propias Determinaciones de Hechos contenidas en la Senten-cia Parcial, contundentemente demuestran que la contratista tomó numerosas medidas de cuidado y precaución prudentes y razonables durante la ejecución del proyecto para evitar o mi-nimizar riesgos y daños a los empleados de la Policía aquí demandantes, prueba y determinaciones que ameritaban la completa desestimación de todas las demandas.
Examinada la petición de certiorari, le concedimos veinte días a las partes demandantes recurridas para mos-trar causa por la cual este Tribunal no debía reducir, de 25 a 10 el porcentaje de negligencia impuesto a los peticionarios. Habiendo comparecido y estando en condi-ciones de resolver el recurso, procedemos a así hacerlo.(6)
rH
Como es sabido, en nuestra jurisdicción la responsabilidad civil derivada de actos u omisiones culposas o negligentes se rige por lo dispuesto en el Art. 1802 del Có-*59digo Civil, 31 L.P.R.A. sec. 5141.(7) Montalvo v. Cruz, 144 D.P.R. 748, 755 (1998); J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785 (1993); Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990); Valle v. Amen Inter. Ins. Co., 108 D.P.R. 692 (1979); Gierbolini v. Employers Fire Ins. Co., 104 D.P.R. 853 (1976). Para que exista responsabilidad bajo este precepto, es necesario que ocurra un daño, una acción u omisión culposa o negligente, y la correspondiente rela-ción causal entre el daño y la conducta culposa o negligente. Montalvo v. Cruz, ante; Toro Aponte v. E.L.A., 142 D.P.R. 464, 472-473 (1997).
Refiriéndonos específicamente al asunto de las omisiones, hemos señalado que al determinar si se incurrió o no en responsabilidad civil resultante de una omisión, los tribunales deberán considerar varios factores, a saber: (i) la existencia o inexistencia de un deber jurídico de actuar por parte del alegado causante del daño y (ii) si de haberse realizado el acto omitido se hubiera evitado el daño. Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94, 106 (1986).
En cuanto al primero de estos factores hemos señalado que la ocurrencia de una omisión “sólo da lugar a una causa de acción en los casos en que exista un deber de actuar”. Elba A.B.M. v. U.P.R., ante, pág. 308. Véase, además, J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1983, pág. 80. Asimismo, hemos resuelto que una omisión genera responsabilidad civil siempre que ésta constituya “conducta antijurídica imputable”.(8) Arroyo López v. E.L.A., 126 D.P.R. 682, 686 (1990).
*60A tono con lo anterior, se ha señalado que para que ocurra un acto negligente como resultado de una omisión tiene que existir un deber de cuidado impuesto o reconocido por ley, y que ocurra el quebrantamiento de ese deber. H.M. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, pág. 183. Esto es, “si la omisión del alegado causante del daño quebranta un deber impuesto o reconocido por ley de ejercer, como lo haría un hombre prudente y razonable, aquel grado de cuidado, diligencia, vigilancia y precaución que las circunstancias le exigen”. Arroyo López v. E.L.A., ante, pág. 686. Siguiendo esta tónica, hemos resuelto que “ante una reclamación fundada en responsabilidad por omisión, la pregunta de umbral es si existía un deber jurídico de actuar de parte del alegado causante del daño”. Arroyo López v. E.L.A., ante, págs. 686-687.
De particular pertinencia al asunto ante nuestra consideración, en Ramírez v. E.L.A., 140 D.P.R. 385, 394-395 (1996), este Tribunal reconoció que existen ciertas actividades específicas que conllevan un deber especial de vigilancia, cuidado y protección de quien las lleve a cabo hacia el público en general o hacia ciertas personas en particular. Esta responsabilidad, que genera un deber de cuidado mayor del exigible a una persona cualquiera, se fundamenta en las circunstancias de la situación —entiéndase, el tiempo, el lugar y las personas— y en las exigencias de la obligación particular en la que se sitúan los involucrados. Art. 1057 del Código Civil, 31 L.P.R.A. sec. 3021. Véase, además, Estremera v. Inmobiliaria Rac, Inc., 109 D.P.R. 852, 858 esc. 6 (1980).
Este deber de cuidado incluye tanto la obligación de anticipar, como la de evitar la ocurrencia de daños cuya probabilidad es razonablemente previsible. Sin embargo, debe quedar claro que “ la regla de anticipar el riesgo no se limita a que el riesgo preciso o las consecuencias exactas arrostradas debieron ser previstas’ ”. Elba A.B.M. v. U.P.R., *61ante, pág. 309. Lo esencial en estos casos es que se tenga el deber de prever en forma general consecuencias de deter-minada clase. Id. Sobre este particular hemos sido enfáti-cos al expresar que sin la existencia de este “deber de cui-dado mayor” no puede responsabilizarse a una persona porque no haya realizado el acto de que se trate.(9) Ramírez v. E.L.A., ante, págs. 393-394.
Por otro lado, y en lo que respecta al asunto específico de la relación causal que debe existir entre el daño causado y la alegada omisión negligente, hemos precisado que esta relación existe cuando “de haberse realizado el acto omitido se hubiere evitado el daño”. Soc. Gananciales v. G. Padín Co., Inc., ante, pág. 106. En ese sentido hemos pautado que “[n]o es causa toda condición sin la cual no se hubiera producido el resultado, sino la que ordinariamente lo produce según la experiencia general”. Soc. de Gananciales v. Jerónimo Corp., 103 D.P.R. 127, 134 (1974). Conforme con lo anterior, un daño podrá ser considerado como el resultado probable y natural de un acto u omisión negligente si luego del suceso, mirándolo retroactivamente, éste parece ser la consecuencia razonable y común de la acción u omisión de que se trate. Montalvo v. Cruz, ante, págs. 756-757.(10)
En lo referente al daño sufrido, es importante advertir que éste “puede ser el resultado de la culpa o ne-*62gligencia de dos o más personas”. C.J. Irrizarry Yunqué, Responsabilidad Civil Extracontractual, 5ta ed., San Juan, [s. Ed.], 2003, pág. 414. También puede deberse a la con-ducta culposa de una persona que concurre con la actua-ción inocente de otra o con un factor de fuerza mayor. Id. Lo realmente importante en estos casos es que en cual-quiera de estas instancias sólo responderá aquel que cul-posa o negligentemente haya causado el daño. Id. A dife-rencia de lo anterior, cuando dos o más personas actúan culposa o negligentemente y la culpa o negligencia de am-bos es la causa del daño sufrido, entonces, estamos ante una “causalidad concurrente”. Id. En este caso en especí-fico, la regla es la de la responsabilidad solidaria.
Desde un punto de vista estrictamente procesal, se han identificado tres vertientes en las que puede darse la causalidad concurrente. La primera de ellas contempla la situación en que ha mediado culpa o negligencia de dos codemandados que conjuntamente producen daño al demandante; la segunda vertiente contempla la situación en que media culpa o negligencia por parte del demandado y un tercero no incluido en la demanda, y como tercera vertiente está aquella situación en que media culpa o negligencia por parte del demandado y por parte de su principal, o por parte de alguna persona por la que el demandado debe responder de acuerdo con la ley.(11) H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, pág. 417.
*63r*H HH
A los fines de facilitar el análisis de las controversias planteadas, procedemos a evaluar por separado los argu-mentos de cada uno de los peticionarios.
A. En su escrito ante nos, la codemandada Integrand Assurance Co. señala que aun cuando “está absolutamente de acuerdo o sustancialmente satisfecha con las 33 Deter-minaciones de Hechos de la Sentencia Parcial del TPI”, entiende que las éstas no justifican la determinación de negligencia realizada por el foro de instancia en el pre-sente caso. A esos efectos, aduce que las determinaciones de hechos emitidas por el foro primario demuestran inequí-vocamente que durante las obras de construcción se toma-ron todas las medidas de cuidado, limpieza y precaución necesarias para evitar o minimizar riesgos y daños a los empleados que ocupaban la Comandancia. Finalmente, sostiene que “dichas Determinaciones sirven para funda-mentar la clara exoneración de culpa, negligencia o respon-sabilidad de los demandados en este pleito, principalmente de ANR (Integrand), y la desestimación total de las recla-maciones de los demandantes en estos casos consolidados”.
De entrada, precisa señalar que coincidimos con la peti-cionaria Integrand Assurance Co. en cuanto a que en la mayoría de sus determinaciones de hechos el foro de ins-tancia reconoció, y dio por probadas, todas y cada una de las medidas de seguridad implementadas durante las obras de construcción de la Comandancia de Arecibo. Sin embargo, no podemos ignorar aquellas determinaciones en las que el referido foro describió y dio detalles sobre las *64faltas o fallas cometidas por la compañía constructora. Dichas actuaciones, sin lugar a dudas, evidencian que, en algunas etapas específicas de la construcción, los contratis-tas demandados quebrantaron los deberes de cuidado que deben ser observados en este tipo de negocio.
Amanera de ejemplo, el foro de instancia encontró probado el hecho de que ANR Construction Corp. no utilizó ningún aislador para eliminar o minimizar el polvo que se generó durante la remoción de las paredes de bloques ornamentales ubicadas en el patio interior de la Comandancia. Del mismo modo, el referido foro expresó que al construir la escalera de acceso al segundo piso, la contratista no protegió la totalidad del área a través del patio interior. Finalmente, el foro de instancia dio por probado el hecho de que ANR Construction Corp. fue negligente al no obtener los permisos sobre Control de Polvo Fugitivo y Disposición de Desperdicios Sólidos de la Junta de Calidad Ambiental, sino hasta después que se le inquiriera sobre ello.(12)
Como vemos, y a diferencia de lo que alega ante nos la peticionaria Integrand Assurance Co., la sentencia emitida en el presente caso por el foro de instancia sí contiene de-terminaciones de hechos específicamente dirigidas a esta-blecer la existencia de ciertos actos u omisiones que sus-tentan la determinación de negligencia que realizó en el presente caso el foro de instancia. El hecho de que estemos ante un escenario de actuaciones negligentes mínimas no implica su inexistencia. Estas determinaciones, por insig-nificantes que le parezcan a la codemandada, llevaron al foro primario a concluir que durante las obras de remode-lación, construcción y mejoras de la Comandancia de la *65Policía de Arecibo, los contratistas demandados incurrie-ron en cierto grado de negligencia al no tomar, en algunas etapas específicas de la construcción, las medidas de pre-caución necesarias para proteger la salud y seguridad de los empleados de la Comandancia. Ello, definitivamente, nos obliga a descartar el argumento presentado ante nos por Integrand Assurance Co. a los efectos de que las deter-minaciones de hechos realizadas por el foro de instancia no sostienen, en derecho, una determinación de negligencia en contra de los demandados.
Ahora bien, somos del criterio que la negligencia desple-gada por los contratistas demandados en el presente caso no justifica la imposición del grado de responsabilidad es-tablecido por el foro primario. A poco que examinemos los pronunciamientos emitidos por dicho foro advertimos la gran cantidad de medidas de precaución implementadas por la compañía contratista a los fines de proteger la salud y seguridad de los empleados demandantes. Asimismo, surge que fueron mínimas las instancias en que ésta falló en proveer tales medidas.
Lo antes expuesto es más que suficiente para concluir que la determinación del grado de negligencia realizada en el presente caso por el foro de instancia no sólo es excesiva, sino, además, irrazonable.(13) Las actuaciones negligentes probadas ante el foro de instancia definitivamente no guardan proporción alguna con el grado de negligencia establecido. A esos efectos, es importante enfatizar lo expresado por este Tribunal en Security Ins. Co. v. Tribunal Superior, 101 D.P.R. 191, 208 (1973), en torno a que “el efecto oneroso entre los cocausantes debe distribuirse en proporción a sus respectivas negligencias”. Ciertamente, “ [I] o más justo es que la responsabilidad corra pa-*66reja con el grado de falta, no importa el concepto por el que se imponga”. Montero Saldaña v. Amer. Motors Corp., 107 D.P.R. 452, 463 (1978).
En vista de lo anterior, procede modificar el grado de negligencia imputado en el presente caso por el foro de instancia a los fines de reducirlo a un diez por ciento.(14)
B. A diferencia de lo que observamos con relación a ANR Construction Corp. y su aseguradora Integrand Assurance Co., en lo que respecta al codemandado Ramos Ortega el foro primario no señaló ni dio detalles sobre cuáles fueron las instancias específicas en que éste incurrió en negligencia durante la construcción de la Comandancia de Arecibo. Sin embargo, de las determinaciones de hechos realizadas por el foro de instancia surge que la negligencia imputada al codemandado está relacionada con alegadas omisiones en el descargo de su trabajo.(15)
Con relación a lo anterior, alega ante nos Ramos Ortega que su contrato no requería que diseñara o preparara las secuenias y los métodos necesarios para llevar a cabo los trabajos de construcción, pues, según alega, esta responsa-bilidad era exclusiva de la constructora. A esos efectos, ar-guye que no tenía ninguna obligación jurídica de actuar, ya fuera legal, contractual o extracontractual. Amparado en tal argumento, sostiene que incidió el foro de instancia al imputarle responsabilidad civil por una alegada omisión *67en el descargo de su trabajo. Le asiste la razón; veamos por qué.
En el Art. 2 del Contrato de Servicios suscrito entre la Autoridad de Servicios Públicos y el codemandado Ramos Ortega, las partes establecieron los “servicios básicos” que el arquitecto debía ofrecer como parte de sus obligaciones contractuales. Véase Apéndice Núm. CC-02-686, págs. 206-211. En el contrato se dispuso lo siguiente:
The basic services shall consist of the preparation of all design documents, estimate of probable cost, specifications and related services required to complete a set of documents which will receive the necessary approvals by the PBA and the other government agencies hereinafter referred to and serve as a detailed description of the requirements for construction of the entire PROJECT. The A/E shall supply at his own cost and expense all professional services required in the preparation of contract documents and the administration of the construction contract for the PROJECT. Apéndice Núm. CC-02-686, pág. 206.
Por su parte, en el Art. 2.7 del Contrato de Servicios, el cual fue titulado “Construction Phase-Supervision,” se de-tallaron las tareas de supervisión que debía realizar el ar-quitecto Ramos. Apéndice Núm. CC-02-686, págs. 208-210. En específico el Art. 2.7.4 dispuso:
The A/E and each one of his professional Consultants shall, with respect to the work under their responsibility, make at least one (1) weekly visit to the PROJECT job site to familiarize themselves generally with the progress and quality of the PROJECT construction work and to determine in general if the PROJECT construction is proceeding in accordance with the Contract Documents, the Construction Schedule and any other agreements or arrangements entered into by both contracting parties. On the basis of the A/E PROJECT job site observations, the A/E shall make at least one (1) monthly report to the PBA with the necessary recommendations and shall endeavor to guard the PBA against defects and deficiencies in the construction work. All A/E’s visits to the PROJECT job site shall be coordinated with the PBA. (Énfasis suplido.) Apéndice Núm. CC-02-686, pág. 9.
*68Asimismo, en el Art. 2.7.11 se expresó: “[t]he A/E, with the PBA, shall conduct inspections to determine the date of substantial completion of the PROJECT” (Énfasis suplido.) Apéndice Núm. CC-02-686, pág. 210. Por otra parte, y con relación al reporte mensual que debía preparar el arqui-tecto Ramos Ortega, en el Art. 2.7.12 se expresó que “[t]he A/E shall, prepare at least one (1) monthly progress report showing, in a condensed form, the progress of the work”. (Énfasis suplido.) Apéndice Núm. CC-02-686, pág 210.
Como vemos, la obligación del arquitecto Ramos Ortega con relación a la construcción aquí en controversia se cir-cunscribía a preparar y desarrollar los planos y documen-tos relacionados con el diseño de la obra propuesta y super-visar los trabajos de construcción a los fines de asegurar el cumplimiento de los parámetros estructurales previa-mente establecidos. Fue con ese propósito que Ramos Ortega realizó unas visitas periódicas a la Comandancia, pues tenía la obligación contractual de vigilar que la ejecu-ción de la obra cumpliera con lo proyectado.
Por otro lado, es importante enfatizar el hecho de que en ninguna de las cláusulas suscritas por las partes contra-tantes se pactó la obligación del arquitecto Ramos Ortega de velar por que los contratistas cumplieran con las medi-das de seguridad necesarias en este tipo de construcción. Tampoco se estableció una responsabilidad de supervisión general ni la obligación de controlar o implementar las me-didas de seguridad necesarias para proteger a los emplea-dos de la Comandancia. Dichas funciones fueron asignadas a los ingenieros contratistas quienes, a diferencia del ar-quitecto Ramos, eran los que visitaban y supervisaban dia-riamente las obras de construcción. Así correctamente lo entendió y resolvió el foro de instancia al señalar que, como inspector de las obras de construcción y remodelación de la Comandancia de Arecibo, los deberes del ingeniero consis-tían en velar por que el contratista las efectuara en cum-*69plimiento con las medidas y normas de cuidado, precaución y seguridad razonables y necesarias para llevar a cabo el proyecto.
En lo que respecta al ámbito legal, no hemos encontrado disposición alguna —ni legal ni reglamentaria— que le im-ponga al arquitecto Ramos la responsabilidad de compro-bar y asegurar el concreto cumplimiento de los contratistas con las medidas de seguridad requeridas en este tipo de construcción. Esta función, por no formar parte de los de-beres y las obligaciones generales del arquitecto, debe estar expresamente pactada en el contrato de servicios o, al me-nos, surgir de los amplios deberes de supervisión encomendados. Sólo así procedería una reclamación por omisión en estos casos.
Ante este cuadro fáctico, es evidente que en el presente caso no existía un deber de actuar por parte del codeman-dado Ramos Ortega. Como arquitecto de la obra, éste sólo se responsabilizó por el diseño y la preparación de los pla-nos y las especificaciones del proyecto y la inspección de la ejecución de ésta. La seguridad de los empleados de la Co-mandancia nunca estuvo a su cargo ni formaba parte de las obligaciones pactadas en su contrato de empleo.
Tampoco estamos ante un caso en que pueda alegarse que la actuación del codemandado hubiera evitado el daño, pues como hemos visto, éste no tenía autoridad para para-lizar o posponer los trabajos de construcción o para orde-nar la relocalización de los empleados de la Comandancia. Por otra parte, no existe evidencia de ningún acto culposo o negligente en que haya incurrido el peticionario Ramos Ortega o de que éste haya observado alguna condición peli-grosa durante sus visitas de inspección.
Vemos, pues, que en el caso de autos no está presente ninguno de los elementos requeridos para imponerle res-ponsabilidad civil por omisión al arquitecto Ramos Ortega. Esto es, no existía un deber jurídico de actuar con relación *70a la seguridad de los empleados de la Comandancia ni in-dicio de que el daño sufrido se hubiera podido evitar si éste hubiese realizado el supuesto acto omitido.
Esta conclusión encuentra apoyo en varias decisiones judiciales emitidas tanto por el Tribunal Supremo de Es-paña como por los tribunales estatales de la jurisdicción norteamericana. A modo ilustrativo, conviene mencionar lo resuelto por el Tribunal Supremo de España a los efectos de que “al arquitecto autor del proyecto no le alcanza el deber de velar por el cumplimiento de las concretas medi-das de seguridad durante la ejecución de la obra”. Senten-cia del Tribunal Supremo de España de 16 de junio de 2003. De igual forma, el referido Tribunal ha resuelto que “[e]l arquitecto superior, director de la obra, en contrato de prestación de servicios, no tiene la función de controlar las medidas de seguridad en la obra en construcción Sen-tencia del Tribunal Supremo de España de 1ro de febrero de 2001.
Por otro lado, y meramente como ejemplo, tenemos que en Vorndran v. Wright, 367 So. 2d 1070, 1071 (1979), se expresó que:
It is generally the prime responsibility of the employer to comply with the safety regulations. The architect, therefore, would not normally be liable for the failure of the employer to comply with safety regulations, unless his contract of employment for supervision imposes upon him a duty and responsibility to supervise and/or control the actual method of construction utilized by the contractor. In such a case his liability would be predicated on the negligent performance of his contractual duties. However, in the instant case, the architect’s contract of employment for supervision only obligates the architect to visit the construction site periodically to verify that the construction is in accordance with drawings and specifications. He has no control over the method of construction utilized and there is no showing that he attempted to do so. Based on these undisputed facts, the architect cannot be held liable for any failure of the contractor to comply with required safety regulations. (Citas omitidas.)
*71Sin lugar a dudas, lo antes expuesto es más que sufi-ciente para concluir que en el presente caso incidieron am-bos foros inferiores al imponerle responsabilidad civil al arquitecto Ramos Ortega por los daños sufridos por los em-pleados demandantes.
HH I — I 1 — I
En mérito de lo anterior, y en lo que respecta específicamente al arquitecto Ramos Ortega, procede revocar la sentencia emitida por el Tribunal de Apelaciones —confirmatoria de la emitida por el Tribunal de Primera Instancia— y desestimar la reclamación instada en su contra. En cuanto a la peticionaria Integrand Assurance Co., procede modificar el grado de negligencia impuesto por el foro primario a su asegurada constructora ANR Construction Corp., a los fines de reducirlo de un 25 a un diez por ciento.(16) En cuanto a esta última, devolvemos el caso al referido foro judicial para que continúen los procedimientos de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez no intervino.

 Durante la etapa inicial de las obras, los Ings. Francisco García y Rubén Rosario fungieron como inspectores del proyecto. Sin embargo, a partir del 16 de octubre de 1989 esa posición fue ocupada por el Ing. Luis Vázquez Ubides, quien figura como parte demandada en este caso.


 Resulta importante señalar que, aun cuando el tribunal de instancia no adjudicó el restante porcentaje de negligencia a ninguno de los cocausantes, de las expresiones vertidas por el referido foro, a los efectos de que la Autoridad de Edificios Públicos o la Policía de Puerto Rico debieron prever los resultados de una remodela-ción de esta magnitud, puede razonablemente inferirse que dicha responsabilidad fue atribuida a las referidas entidades.


 La codemandada ANR Construction Corp. se acogió al Capítulo 7 de la Ley de Quiebras, por lo que el foro de instancia desestimó la reclamación presentada en su contra. Ello no obstante, el pleito continuó en cuanto a su aseguradora, Integrand Assurance Co.


 Ello por considerar que los demandados no habían demostrado que al emitir su dictamen el juez de primera instancia hubiese incurrido en pasión, prejuicio, parcialidad o error manifiesto.


 Adviértase que, a diferencia de los codemandados Integrand Assurance Co. y el arquitecto Ramos Ortega, él ingeniero Vázquez Ubides no recurrió ante este Foro a los fines de revisar la sentencia emitida por él foro de instancia.


 Por recurrir ambos peticionarios de la misma sentencia, y considerando la similitud de las controversias y planteamientos presentados por éstos, hemos proce-dido a consolidar ambos recursos.


 “El que por acción u omisión causa daño a otro, interviniendo culpa o negli-gencia, está obligado a reparar el daño causado. La imprudencia concurrente del perjudicado no exime de responsabilidad, pero conlleva la reducción de la indemnización.” Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141.


 Sobre este particular, en Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94, 105 (1986), citando al tratadista español Santos Briz, expresamos que una omi-sión se considera antijurídica “cuando afecta al omitente una especial obligación de evitar el daño”.


 Este Tribunal ha identificado ciertas circunstancias en que existe un deber especial que obliga a una de las partes a ejercer vigilancia, cuidado o protección hacia la otra. Sobre este particular, véanse: Hernández v. La Capital, 81 D.P.R. 1031, 1037-1038 (1960), sobre el deber de los hospitales y pacientes; Pabón Escabí v. Axtmayer, 90 D.P.R. 20, 24-25 (1964), sobre la obligación de los hoteles hacia sus hués-pedes; Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990), sobre el deber especial de las universidades de velar por la seguridad de sus estudiantes; Ramírez v. E.L.A., 140 D.P.R. 385 (1996), sobre el deber especial de cuidado entre el Estado y los ciudadanos cuya custodia asuman sus funcionarios, que obliga al primero a tomar medidas para contrarrestar la vulnerabilidad en la que sus acciones han colocado a los últimos.


 De este modo, hemos expresado que “ ‘[e]l Juez debe establecer un pronós-tico retrospectivo de probabilidad, preguntándose si la acción que se juzga era por sí sola apta para provocar normalmente esa consecuencia’ ”, Pons v. Engebretson, 160 D.P.R. 347, 356 (2003), citando a J. Castán Tobeñas, Derecho civil español, común y foral, 15ta ed., Madrid, Ed. Reus, 1993, T. IV, págs. 967-968 esc. 1.


 Asimismo, se han identificado cuatro situaciones en las que procede hablar de causa concurrente. Éstas son: (i) cuando los cocausantes actúan en concierto y común acuerdo para causar el daño en perjuicio de otro; (ii) cuando los cocausantes actúan independientemente uno del otro y por culpa o negligencia de ambos causan daño a un tercero; (iii) cuando los cocausantes aportan actuaciones culposas autónomas, que no se unen, sino que actúan con sustancial contemporaneidad, y la conducta culposa de uno pone en movimiento la fuerza o agencia interventora que, como consecuencia normal y previsible causa daño a un tercero, y (iv) cuando por culpa o negligencia de una persona se causa una lesión física a otro y ésta es agravada en el tratamiento, en cuyo caso, el causante de la lesión física responde también de la agravación, sin per-juicio de la responsabilidad de quien causa la agravación si al causarla incurre en culpa o negbgencia. En los últimos dos supuestos, si los daños producidos por los cocausantes son separables, cada actor responde por el daño por él causado.
*63Para que exista causalidad concurrente es necesario que la conducta esté rela-cionada con el acto dañoso específico de que se trate. Ello significa que no procederá hablar de causas concurrentes cuando estemos ante actos distintos e independientes. H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, pág. 418.


 Resulta importante señalar que, de ordinario, el mero hecho de no obtener permisos de la Junta de Calidad Ambiental o de cualquier otra agencia, no necesa-riamente implica que se deba responder civilmente por algún daño, pues se requiere además que exista relación causal entre dicha omisión y el daño causado. Véanse: Monllor v. Soc. de Gananciales, 138 D.P.R. 600, 609 (1995); Pacheco v. A.F.F., 112 D.P.R. 296, 302 (1982).


S3intervendrá con la estimación y valoración de daños realizada por el foro de instancia a menos que ésta sea ridiculamente baja o exageradamente alta. Véanse: Blás v. Hosp. Guadalupe, 146 D.P.R. 267, 339 (1998); Valldejuli Rodríguez v. A.A.A., 99 D.P.R. 917 (1971).


 En vista de que en el presente caso nos encontramos ante una obligación solidaria que ha sido reducida en consideración a su naturaleza, es evidente que la modificación aquí decretada deberá favorecer por igual a todos los cocausantes, sin importar si alguno de éstos optó por no apelar la sentencia dictada. Así lo ha enten-dido el Tribunal Supremo de España al resolver que “los efectos de la actuación procesal de uno de los condenados, alcanzan a su coobligado solidario, por virtud de la fuerza expansiva que la solidaridad comporta”. Sentencias del Tribunal Supremo de España de 29 de junio de 1990 y de 17 de julio de 1984; Q.M. Scaevola, Código Civil Comentado y Concordado, 2da ed., Madrid, Ed. Reus, 1957, T. XIX, pág. 882; J. Santos Briz, La Responsabilidad Civil, 7ma ed., Madrid, Ed. Montecorvo, 1993, pág. 521.


 A manera de ejemplo, el foro de instancia señaló que durante las inspeccio-nes que periódicamente realizaba Ramos Ortega éste nunca percibió ni señaló pro-blema o violación alguna sobre polvo excesivo, ruido o contaminación ambiental ge-nerada durante la construcción.


 En vista de que el foro de instancia no se expresó en cuanto al monto de los daños por los que debe responder cada uno de los codemandados, ni estableció cla-ramente el grado específico de negligencia en que incurrió la Autoridad de Edificios Públicos y la Policía de Puerto Rico, no entramos a dilucidar lo relativo al plantea-miento de los empleados demandantes en torno a que en el presente caso aplica la normativa establecida en Torres v. A.F.F., 94 D.P.R. 314 (1967), a los efectos de que la adjudicación de culpa en contra de un causante que no es parte en el pleito —y que no fue traído como tercero demandado— no puede resultar en beneficio de los demás codemandados.
Al así actuar permitimos que sea el foro de primera instancia quien atienda —en primer lugar— dicho planteamiento. Para ello, naturalmente, dicho foro deberá determinar, además, el por ciento específico de negligencia en que incurrió la Auto-ridad de Edificios Públicos, entidad que a tenor con lo resuelto en Rodríguez Torres v. Aut. Edif. Púbs., 141 D.P.R. 362 (1996), no está cobijada por la inmunidad patronal provista en la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. secs. 20-21. Ello, claro está, siempre que ésta no haya contribuido al pago de las primas anuales dispuestas en dicha legislación.